Citation Nr: 1400293	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  05-18 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic cervical myelopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from April 2004 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In March 2013, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The issues of entitlement to service connection for a right knee disability and bilateral lower extremity radiculopathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

At the March 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board of his intention to withdraw the issue of entitlement to an initial evaluation in excess of 10 percent for chronic cervical myelopathy.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met with regard to the issue of entitlement to an initial evaluation in excess of 10 percent for chronic cervical myelopathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In the present case, the appellant has withdrawn this appeal with respect to the issue of entitlement to an initial evaluation in excess of 10 percent for chronic cervical myelopathy.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issue of entitlement to an initial evaluation in excess of 10 percent for chronic cervical myelopathy.



ORDER

The appeal with respect to the issue of entitlement to an initial evaluation in excess of 10 percent for chronic cervical myelopathy is dismissed.


REMAND

The Veteran contends that he has a right hip disability that is related to his active duty service.  In March 2013, the Veteran testified that he injured his right hip when he was thrown on the floor during hand-to-hand combat training.

Service treatment records indicate that the Veteran was seen in July/August 1980 for an evaluation of recurrent low back pain since October 1979 described as pain occurring in both hips and down the thighs.  July 1980 X-rays showed bone densities at the superior surface of the greater trochanters most likely representing an accessory bone on both sides.  

The Veteran underwent VA examinations in December 2003, October 2008, December 2009, and March 2011.  However, none of the examiners adequately explained their reasons for their opinions.  In addition, none of the examiners noted the Veteran's altered gait and whether the right hip arthritis is as likely as not a result of such.  A February 1982 letter from the Veteran's treating physician noted that on examination, "he had muscle spasms from the neck on down to the lower back.  Those muscles were very tight, but they were in spasm, and the patient was giving to his left back.  He even walked with most of his weight on the right side, and from the way he walked, you could tell he had been doing this for sometime."  

Thus, although regrettable, it is the Board's opinion that the Veteran should undergo an additional VA examination to determine the nature and etiology of his current right hip condition.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.)  

In addition, the Veteran has been receiving disability benefits from the Social Security Administration since the 1980s.  VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

  Accordingly, the case is REMANDED for the following action:

1.  The Veteran's medical and adjudication records from Social Security Administration should be requested.  All efforts to obtain these records should be fully documented, and the Social Security Administration  should provide a negative response if records are not available.  If the records cannot be secured, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran must be afforded a VA orthopedic examination to determine the etiology of any diagnosed right hip disorder.  The examining orthopedist must be provided access to the claims file, Virtual VA records, and VBMS records.  The examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examining physician must opine whether it is at least as likely as not that the Veteran's current right hip disorder  is in any way related to the symptoms documented during the Veteran's active duty service.  If not, the examining physician must opine whether it is at least as likely as not that the Veteran's current right hip disorder is caused by a service connected disorder.  If a right hip disorder is not caused by a service connected disorder, the examining physician must opine whether it is at least as likely as not that the Veteran's current right hip disorder is permanently aggravated by a service-connected disability.  

The examining physician must address any contrary opinions of record and provide a complete rationale for any opinion provided.
 
3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The case should then be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


